Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 21, 2014.




                                        In The

                      Fourteenth Court of Appeals

                                  NO. 14-14-00580-CV



   IN RE CRAIG ALBIN ANDERSON AND GAYLE JUNE ANDERSON,
                          Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               Probate Court No. 3
                               Harris County, Texas
                        Trial Court Cause No. 343,142-401

                          MEMORANDUM OPINION

      On July 17, 2014, relators Craig Albin Anderson and Gayle June Anderson
filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court to
compel the Honorable Rory R. Olsen, presiding judge of Probate Court No. 3 of
Harris County, to set aside his June 19, 2014 order denying their motion to
disqualify real party in interest’s attorneys.
      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                        2